DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 10, 23 are amended; Claims 12 – 22, 25 are cancelled; No claims are added.  Claims 1 – 11, 23, 24, 26 – 32 are currently pending and subject to examination.

Response to Arguments
Applicant's arguments filed in the remarks dated 02/25/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments:
Applicant argues that the scheme of Bodog focuses on one network including the an eNodeB, the radio network controller and the IRPAgent, instead of relating to heterogeneous networks; accordingly, in Bodog, it is the base station of the one network selects the terminal to be instructed for each configured carrier for executing the MDT measurement of the one network, instead of selecting the terminal to be instructed for each configured carrier for executing the MDT measurement of a second network other that the one network and the Applicant further argues that although Jung relates to two RATs, i.e., the RAT A and the RAT B, the RATs of Jung relate to neither the LTE/eLTE network nor the 5G NR network. As a result, Jung also does not teach or suggest the limitations that “the first network is a Long Term Evolution (LTE) network or an evolved LTE (eLTE) network and the second network is a fifth Generation (5G) New Radio (NR) network; or the first network is the 5G NR network and the second network is the LTE network or the eLTE network” as newly amended claim 1.
Examiner’s Response:
Examiner respectfully disagrees with this argument as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art.
Bodog et al. discloses in [0100] enabling a network-controlled configuration of terminal measurements in carrier aggregation and the (MDT) configuring is dependent on the one or more terminals' capabilities in terms of single- or multi-carrier terminal measurements and thus discloses receiving information on whether a User Equipment (UE) supports execution of multiple MDT measurements.
As acknowledged by the applicant, Jung discloses taking MDT measurements at two RATs, i.e., the RAT A and the RAT B and Jung discloses in [0105] that a wireless communication system to which the present invention applies may be called an E-UTRAN (Evolved-UMTS Terrestrial Radio Access Network) or LTE (Long Term Evolution)/LTE-A system and in [0113] Jung discloses that when the UE has the logged measurement according to the measurement configuration and the UE is connected to a new RAT instead of the RAT which receives the measurement configuration, the UE may send a logging indicator informing the existence of the logged measurement to the new RAT.  Therefore Jung discloses that at least one of the RATs is an E-UTRAN (Evolved-UMTS Terrestrial Radio Access Network) or LTE (Long Term Evolution)/LTE-A system, but does not expressly disclose the new RAT is a fifth generation (5G) New Radio (NR) network.
Sharma et al. is provided to show that another RAT being a fifth generation (5G) New Radio (NR) network would have been obvious to a person of ordinary skill in the art, as Sharma discloses in [0038] that a candidate for providing the requirements of 5G is the Long Term Evolution (“LTE”), which is already used for 4G mobile telecommunications systems, where other candidates for meeting the 5G requirements are termed New Radio (NR) Access Technology Systems where (NR) that can be based on LTE technology, just as LTE was based on previous generations of mobile communications technology.
Therefore, in light of the amendments to the claims, a new ground of rejection is presented in view of Sharma et al. (see details in the Office Action below).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 – 11, 23, 24, 26 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bodog et al. (US 20130288664 A1) in view of Jung et al. (US 20130072182 A1) and Sharma et al. (US 20200037330 A1).

Regarding claim 1, Bodog et al. discloses a method (Bodog et al. FIG. 3) for configuring Minimization of Drive-Test (MDT) (Bodog et al. [0011] mechanisms enabling the determination of one or more specific carriers (primary and/or secondary carriers) for which minimizing drive tests (MDT) reporting is desired; [0100] enabling a network-controlled configuration of terminal measurements in carrier aggregation), which is applied to a base station of a first network (Bodog et al. [0102] the method/procedure may be operable at or by a base station of said one or more terminals, including an eNodeB, a radio network controller and an IRPAgent), and comprises: 
receiving information on whether a User Equipment (UE) supports execution of MDT measurement of a second carrier (Bodog et al. [0100] the (MDT) configuring is dependent on the one or more terminals' capabilities in terms of single- or multi-carrier terminal measurements); 
receiving information about configuration of the MDT measurement of the second carrier transmitted by a network manager (Bodog et al. [0022] transmitting a predetermined trace attribute and/or message defining the configuration of said one or more carriers for automatic terminal measurements in relation to [0103] indicating the carrier configuration of said one or more carriers for automatic terminal measurements towards the base station); 
selecting, based on the information about the configuration of the MDT measurement and the information on whether the UE supports the execution of the MDT measurement of the second carrier, a UE for executing the MDT measurement of the second carrier (Bodog et al. [0031] the instructing comprises selecting the one or more terminals to be instructed for each configured carrier in relation to [0103] the base station controlling the configuration of said one or more carriers for automatic terminal measurements towards the terminal); and 
transmitting, to the selected UE, information about configuration for activating the UE to execute the MDT measurement of the second carrier (Bodog et al. [0103] the terminal may be operative for acquiring the control of the configuration of said one or more carriers, and performing automatic terminal measurements on the configured one or more carriers according to the carrier configuration, where the base station and the terminal may further be operative for a corresponding reporting functionality).
Although Bodog et al. discloses a terminal supports multi-carrier terminal measurements, Bodog et al. does not expressly disclose the second carrier is a second RAT on a second network, wherein the first network is a Long Term Evolution (LTE) network or an evolved LTE (eLTE) network and the second network is a fifth generation (5G) New Radio (NR) network, or the first network is a 5G NR network and the second network is the LTE network or the eLTE network.
Jung et al. for example from an analogous field of endeavor (Jung et al. [0101] the network may set the measurement setting independently for each RAT of the UE and the UE may respectively receive the measurement setting from different RATs and independently store the logged measurement) discloses the second carrier is a second RAT on a second network (Jung et al. [0103] the measurement configuration A may include setting about measurement at the RAT A and may also include a setting about measurement at another RAT, where the measurement configuration includes measurement configuration for the RAT A and the RAT B), 
wherein the first network is a Long Term Evolution (LTE) network or an evolved LTE (eLTE) network or the second network is the LTE network or the eLTE network (Jung et al. [0105] a wireless communication system to which the present invention applies may be called a E-UTRAN (Evolved-UMTS Terrestrial Radio Access Network) or LTE (Long Term Evolution)/LTE-A system).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second carrier is a second RAT on a second network wherein the first network is a Long Term Evolution (LTE) network or an evolved LTE (eLTE) network or the second network is the LTE network or the eLTE network as taught by Jung et al. with the system of Bodog et al. in order to log the measurements of the RAT A and the RAT B according to the measurement configuration (Jung et al. [0103]).
Bodog et al. - Jung et al. does not expressly disclose the first network is a 5G NR network or the second network is a fifth generation (5G) New Radio (NR) network.
Sharma et al., for example, from an analogous field of endeavor (Sharma et al. [0074] aa base station/eNodeB based on LTE, NR or the like, for a mobile telecommunications network, may cause a user equipment to perform an interference measurement, where the interference measurement can be based on MDT measurements, channel occupancy measurements or the like) discloses the first network is a 5G NR network or the second network is a fifth generation (5G) New Radio (NR) network (Sharma et al. [0085] if the interferer was another cell or TRP operating on NR frequencies and the UE is able to detect the cell/TRP, then, the UE may provide information about TRP, location, timestamp, measurements, etc., as in legacy MDT).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the first network is a 5G NR network or the second network is a fifth generation (5G) New Radio (NR) network as taught by Sharma et al. with the combined system of Jung et al. - Bodog et al. in order to log the MDT measurements (Sharma et al. [0088]).

Regarding claims 2, 26, Bodog et al. - Jung et al. – Sharma et al. disclose transmitting to the selected UE the information about the configuration for activating the UE to execute the MDT measurement of the second network (Sharma et al. [0064] the UE circuitry is configured to receive a signal from an entity of a mobile telecommunications network, thereby determining identity information about the determined entity in relation to [0065] the identity information is transmitted to the mobile telecommunications network for interference analysis, which may be performed, for example, by a MDT server), when the selected UE is in a non-idle state, wherein the non-idle state comprises a Radio Resource Control (RRC) connection state (Jung et al. [0048] since the UE in the RRC connection state has the RRC connection, the E-UTRAN may identify an existence of a corresponding UE in unit of a cell, and therefore, the UE may be effectively controlled), a RRC inactive state, a RRC-recovery-request initiating state, a service-request initiating state, an access-notification-area-update initiating state, and a tracking-area-update initiating state (Jung et al. [0075] an RRC connection re-establishment is performed similarly to an RRC connection establishment. The RRC connection re-establishment is to re-establish the RRC connection, and is related to re-starting an SRB1 operation, re-activating security, and setting a primary cell (PCell) in relation to [0083] the logged MDT performs the MDT measurement in the RRC idle mode, wherein the immediate MDT performs the MDT measurement in the RRC connection mode).  The motivation is the same as in claim 1.

Regarding claims 3, 27, Bodog et al. - Jung et al. – Sharma et al. disclose receiving the information on whether the UE supports the execution of the MDT measurement of the second network (Bodog et al. [0100] the respective configuration may depend on the terminal's or terminals' capabilities in terms of single- or multi-carrier terminal measurements (particularly in idle mode)), 
wherein the information on whether the UE supports the execution of the MDT measurement of the second network is transmitted by a network node of the first network (Sharma et al. [0079] the measurement may be performed as part of a Minimization of Drive Tests measurement configuration or as part of a mobility measurement configuration), or transmitted by a base station of the second network, or transmitted by a network node of the second network (Jung et al. [0105] as the UE moves, the UE is connected to a cell 2 which uses the RAT B and the UE receives a measurement configuration B from the cell 2), or forwarded by a network node of the second network through a base station of the second network (Jung et al. [0106] the UE switches into the RRC idle mode and then logs the measurement of the RAT A and the RAT B according to the measurement configuration B).  The motivation is the same as in claim 1.

Regarding claims 4, 28, Bodog et al. - Jung et al. – Sharma et al. disclose the information on whether the UE supports the execution of the MDT measurement of the second network is comprised in UE context information (Sharma et al. [0081] the measurement may be performed as part of a user equipment information request/response configuration) or UE initial context establishing request information (Jung et al. [0087] upon receiving the MDT configuration, the UE starts a validity timer that indicates a lifetime of the MDT configuration, when the UE receives the MDT configuration, the UE sets the value of the validity timer as the logging duration and starts the validity timer).  The motivation is the same as in claim 1.

Regarding claims 5, 29, Bodog et al. - Jung et al. – Sharma et al. disclose after receiving, by the base station of the first network, the information on whether the UE supports the execution of the MDT measurement of the second network (Sharma et al. [0090] a user equipment for a mobile telecommunications network may establish a connection to an entity at a first frequency and to perform an interference measurement at a second frequency), 
transmitting, by the base station of the first network, when the UE is being handed over from the base station of the first network to a target base station (Sharma et al. [0092] the Network/base station (LTE/NR eNodeB or the like), may configure measurements as part of MDT measurement configuration, mobility measurement configuration, channel occupancy measurement configuration, and the UE may report whenever such measurements are available), information on whether the UE supports the execution of the MDT measurement of the second network which corresponds to the UE being handed over, to the target base station (Jung et al. [0107] the UE receives respective measurement configurations from a plurality of RATs to log the measurement, where the network may set the measurement about another RAT supported by the UE and conserve the previously logged measurement).  The motivation is the same as in claim 1.

Regarding claims 6, 30, Bodog et al. - Jung et al. – Sharma et al. disclose selecting, when the UE is located in the area specified by the information about the configuration of the MDT measurement of the second network (Sharma et al. [0090] a user equipment for a mobile telecommunications network may establish a connection to an entity at a first frequency and to perform an interference measurement at a second frequency) and supports the execution of the MDT measurement of the second network, the UE to execute the MDT measurement of the second network (Bodog et al. [0107] the carrier configuration (the secondary carrier/s and/or the primary carrier/s with priority information) may be controlled in a predetermined RRC attribute and/or message); and not selecting, when the UE is not located in the area specified by the information about the configuration of the MDT measurement of the second network (Jung et al. [0079] a UE information request message includes a field indicating whether the UE reports information about a random access process and/or a radio link failure, the UE information request message includes a field indicating whether the UE reports the logged measurement) or does not support the execution of the MDT measurement of the second network, the UE to execute the MDT measurement of the second network (Jung et al. [0109] although the measurement configuration A is received from the RAT A, the measurement configuration A includes a configuration about measurement at the RAT B, not the RAT A).  The motivation is the same as in claim 1.
Regarding claims 7, 31, Bodog et al. - Jung et al. – Sharma et al. disclose receiving the information about the configuration of the MDT measurement of the second network directly transmitted by the network manager (Jung et al. [0101] the network may set the measurement setting independently for each RAT of the UE, where the UE may respectively receive the measurement setting from different RATs and independently store the logged measurement); or receiving the information about the configuration of the MDT measurement of the second network forwarded by the network manager through the network node of the first network (Jung et al. [0109] although a separate measurement configuration is not received from the cell 2, the UE logs the measurement of the RAT A and the RAT B according to the measurement configuration A).  The motivation is the same as in claim 1.

Regarding claims 8, 32, Bodog et al. - Jung et al. – Sharma et al. disclose receiving the information about the configuration of the MDT measurement of the second network forwarded by the network manager of the second network through the network manager of the first network (Jung et al. [0105] as the UE moves, the UE is connected to a cell 2 which uses the RAT B and the UE receives a measurement configuration B from the cell 2); or receiving the information about the configuration of the MDT measurement of the second network forwarded by the network manager of the second network through the base station of the second network (Jung et al. [0113] when the UE has the logged measurement according to the measurement configuration and the UE is connected to a new RAT instead of the RAT which receives the measurement configuration, the UE may send a logging indicator informing the existence of the logged measurement to the new RAT).  The motivation is the same as in claim 1.

Regarding claim 9, Bodog et al. - Jung et al. – Sharma et al. disclose transmitting to the selected UE the information about the configuration for activating the UE to execute the MDT measurement of the second network through any one or more of an RRC reconfiguration message (Bodog et al. [0107] the control from the base station to the terminal may be based on a RRC (radio resource control) procedure), an RRC recovery message, an RRC suspending message, an RRC releasing message and an RRC connection establishment message (Bodog et al. [0108] depending on whether Immediate MDT reporting or Logged MDT reporting is applicable, the measurements are performed in the respective terminal's connected or idle mode).

Regarding claim 10, Bodog et al. discloses a method for MDT measurement (Bodog et al. [0011] mechanisms enabling the determination of one or more specific carriers (primary and/or secondary carriers) for which minimizing drive tests (MDT) reporting is desired; [0100] enabling a network-controlled configuration of terminal measurements in carrier aggregation), which is applied to a UE (Bodog et al. [0039], [0102] the method/procedure may be operable at or by a base station of said one or more terminals, including an eNodeB, a radio network controller and an IRPAgent) and comprises: 
receiving, from a base station of a first network, information about configuration for activating the UE to execute MDT measurement of a second carrier (Bodog et al. [0017], [0028], [0100] the (MDT) configuring is dependent on the one or more terminals' capabilities in terms of single- or multi-carrier terminal measurements); 
executing the MDT measurement of the second carrier based on the information about the configuration for activating the UE to execute the MDT measurement of the second network (Bodog et al. [0022] transmitting a predetermined trace attribute and/or message defining the configuration of said one or more carriers for automatic terminal measurements; [0103] indicating the carrier configuration of said one or more carriers for automatic terminal measurements towards the base station), to obtain data of the MDT measurement of the second network (Bodog et al. [0103] the terminal performing automatic terminal measurements on the configured one or more carriers according to the carrier configuration); and 
reporting the data of the MDT measurement of the second carrier (Bodog et al. [0103] the base station and the terminal may further be operative for a corresponding reporting functionality).
Although Bodog et al. discloses a terminal supports multi-carrier terminal measurements, Bodog et al. does not expressly disclose the second carrier is a second RAT on a second network, wherein the first network is a Long Term Evolution (LTE) network or an evolved LTE (eLTE) network and the second network is a fifth generation (5G) New Radio (NR) network, or the first network is a 5G NR network and the second network is the LTE network or the eLTE network.
Jung et al. for example from an analogous field of endeavor (Jung et al. [0101] the network may set the measurement setting independently for each RAT of the UE and the UE may respectively receive the measurement setting from different RATs and independently store the logged measurement) discloses the second carrier is a second RAT on a second network (Jung et al. [0103] the measurement configuration A may include setting about measurement at the RAT A and may also include a setting about measurement at another RAT, where the measurement configuration includes measurement configuration for the RAT A and the RAT B), 
wherein the first network is a Long Term Evolution (LTE) network or an evolved LTE (eLTE) network or the second network is the LTE network or the eLTE network (Jung et al. [0105] a wireless communication system to which the present invention applies may be called a E-UTRAN (Evolved-UMTS Terrestrial Radio Access Network) or LTE (Long Term Evolution)/LTE-A system).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second carrier is a second RAT on a second network wherein the first network is a Long Term Evolution (LTE) network or an evolved LTE (eLTE) network or the second network is the LTE network or the eLTE network as taught by Jung et al. with the system of Bodog et al. in order to log the measurements of the RAT A and the RAT B according to the measurement configuration (Jung et al. [0103]).
Bodog et al. - Jung et al. does not expressly disclose the first network is a 5G NR network or the second network is a fifth generation (5G) New Radio (NR) network.
Sharma et al., for example, from an analogous field of endeavor (Sharma et al. [0074] aa base station/eNodeB based on LTE, NR or the like, for a mobile telecommunications network, may cause a user equipment to perform an interference measurement, where the interference measurement can be based on MDT measurements, channel occupancy measurements or the like) discloses the first network is a 5G NR network or the second network is a fifth generation (5G) New Radio (NR) network (Sharma et al. [0085] if the interferer was another cell or TRP operating on NR frequencies and the UE is able to detect the cell/TRP, then, the UE may provide information about TRP, location, timestamp, measurements, etc., as in legacy MDT).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the first network is a 5G NR network or the second network is a fifth generation (5G) New Radio (NR) network as taught by Sharma et al. with the combined system of Jung et al. - Bodog et al. in order to log the MDT measurements (Sharma et al. [0088]).

Regarding claim 11, Bodog et al. - Jung et al. – Sharma et al. disclose the information about the configuration for activating the UE to execute the MDT measurement of the second network comprises a type of the MDT measurement, wherein the type of the MDT measurement is a logged MDT or an immediate MDT (Bodog et al. [0108] depending on whether Immediate MDT reporting or Logged MDT reporting is applicable, the measurements are performed in the respective terminal's connected or idle mode), 
wherein when the type of the MDT measurement is the immediate MDT (Bodog et al. [0107] in case of Immediate MDT reporting, the control may for example be accomplished by way a RRCConnectionReconfiguration message), reporting, by the UE, the data of the MDT measurement of the second network comprises: reporting the data of the MDT measurement of the second network to the base station of the first network or a base station of the second network, when the UE is in a RRC connection state or a RRC inactive state (Jung et al. [0083] in case of immediate MDT, the UE performs the MDT measurement and transmits the measurement to the network when a reporting condition is satisfied); and 
when the type of the MDT measurement is the logged MDT, reporting, by the UE, the data of the MDT measurement of the second network comprises: transmitting, by the UE to the base station of the first network and/or the base station of the second network, an indication for indicating presence of the data of the MDT measurement of the second network, when the UE enters the RRC connection state or an RRC recovery request state (Jung et al. [0083] the logged MDT performs the MDT measurement in the RRC idle mode, wherein the immediate MDT performs the MDT measurement in the RRC connection mode); 
reporting the data of the MDT measurement of the second network to the base station of the first network or the base station of the second network, when the UE receives an indication for reporting the data of the MDT measurement of the second network(Jung et al. [0085] even when the RRC mode transits to the RRC idle mode, the MDT configuration is maintained, and accordingly, the MDT measurement result is also maintained), 
wherein the indication for reporting the data of the MDT measurement of the second network is transmitted by the base station of the first network or the base station of the second network according to the indication for indicating the presence of the data of the MDT measurement of the second network (Jung et al. [0105] as the UE moves, the UE is connected to a cell 2 which uses the RAT B and the UE receives a measurement configuration B from the cell 2).

Regarding claim 23, Bodog et al. discloses a base station (Bodog et al. FIG. 5b, Base station), comprising: a processor (Bodog et al. FIG. 5b, BS processor), a memory (Bodog et al. FIG. 5b, BS memory), and a program stored in the memory  and capable of being executed by the processor, wherein the base station is a base station of a first network (Bodog et al. [0127] functional blocks are implementation-independent, and may be implemented by means of any kind of hardware or software, respectively), the processor is configured to execute the program to: 
receive information on whether a UE supports execution of MDT measurement of a second carrier (Bodog et al. [0017], [0028], [0100] the (MDT) configuring is dependent on the one or more terminals' capabilities in terms of single- or multi-carrier terminal measurements); 
receive information about configuration of the MDT measurement of the second network transmitted by a network manager (Bodog et al. [0022] transmitting a predetermined trace attribute and/or message defining the configuration of said one or more carriers for automatic terminal measurements; [0103] indicating the carrier configuration of said one or more carriers for automatic terminal measurements towards the base station),
select based on the information about the configuration of the MDT measurement and the information on whether the UE supports the execution of the MDT measurement of the second network, a UE for executing the MDT measurement of the second carrier (Bodog et al. [0031] the instructing comprises selecting the one or more terminals to be instructed for each configured carrier; [0103] the base station controlling the configuration of said one or more carriers for automatic terminal measurements towards the terminal), and 
transmit to the selected UE, information about configuration for activating the UE to execute the MDT measurement of the second carrier (Bodog et al. [0103] the base station and the terminal may further be operative for a corresponding reporting functionality).
Although Bodog et al. discloses a terminal supports multi-carrier terminal measurements, Bodog et al. does not expressly disclose the second carrier is a second RAT on a second network, wherein the first network is a Long Term Evolution (LTE) network or an evolved LTE (eLTE) network and the second network is a fifth generation (5G) New Radio (NR) network, or the first network is a 5G NR network and the second network is the LTE network or the eLTE network.
Jung et al. for example from an analogous field of endeavor (Jung et al. [0101] the network may set the measurement setting independently for each RAT of the UE and the UE may respectively receive the measurement setting from different RATs and independently store the logged measurement) discloses the second carrier is a second RAT on a second network (Jung et al. [0103] the measurement configuration A may include setting about measurement at the RAT A and may also include a setting about measurement at another RAT, where the measurement configuration includes measurement configuration for the RAT A and the RAT B), 
wherein the first network is a Long Term Evolution (LTE) network or an evolved LTE (eLTE) network or the second network is the LTE network or the eLTE network (Jung et al. [0105] a wireless communication system to which the present invention applies may be called a E-UTRAN (Evolved-UMTS Terrestrial Radio Access Network) or LTE (Long Term Evolution)/LTE-A system).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second carrier is a second RAT on a second network wherein the first network is a Long Term Evolution (LTE) network or an evolved LTE (eLTE) network or the second network is the LTE network or the eLTE network as taught by Jung et al. with the system of Bodog et al. in order to log the measurements of the RAT A and the RAT B according to the measurement configuration (Jung et al. [0103]).
Bodog et al. - Jung et al. does not expressly disclose the first network is a 5G NR network or the second network is a fifth generation (5G) New Radio (NR) network.
Sharma et al., for example, from an analogous field of endeavor (Sharma et al. [0074] aa base station/eNodeB based on LTE, NR or the like, for a mobile telecommunications network, may cause a user equipment to perform an interference measurement, where the interference measurement can be based on MDT measurements, channel occupancy measurements or the like) discloses the first network is a 5G NR network or the second network is a fifth generation (5G) New Radio (NR) network (Sharma et al. [0085] if the interferer was another cell or TRP operating on NR frequencies and the UE is able to detect the cell/TRP, then, the UE may provide information about TRP, location, timestamp, measurements, etc., as in legacy MDT).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the first network is a 5G NR network or the second network is a fifth generation (5G) New Radio (NR) network as taught by Sharma et al. with the combined system of Jung et al. - Bodog et al. in order to log the MDT measurements (Sharma et al. [0088]).

Regarding claim 24, Bodog et al. - Jung et al. – Sharma et al. disclose a UE (Bodog et al. FIG. 5c, terminal), comprising: a processor (Bodog et al. FIG. 5c, terminal processor), a memory (Bodog et al. FIG. 5c, terminal memory), and a program stored in the memory and capable of being executed by the processor , wherein the processor is configured to execute the program to implement the method for the MDT measurement according to claim 10 (Bodog et al. [0127] functional blocks are implementation-independent, and may be implemented by means of any kind of hardware or software, respectively). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416